Citation Nr: 1442697	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for atrial fibrillation as secondary to service connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1968 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his currently diagnosed hypertension and atrial fibrillation should be service-connected as secondary to his service-connected diabetes mellitus, type II.  After careful review of the file, the Board has determined that further development is warranted.  

The Veteran was afforded a VA examination in February 2008.  The Board has found this examination inadequate for determining service connection on a direct or secondary basis.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").
The Veteran also submitted a statement from his private physician Dr. S. B. stating that he believes that all of the Veteran's conditions are related to each other but indicating it would be difficult to prove which problem caused the other problems.  See April 2009 Letter from Veteran's private physician. 

Also of evidence is a clarification statement from the Veteran's VA doctor explaining that there is a higher incidence of atrial fibrillation in those who have diabetes mellitus, type II.  However, this statement does not clarify whether this is the situation in the Veteran's case.  

The Veteran also submitted articles in support of his claim that link diabetes mellitus, type II to the development of hypertension.  There are also articles submitted stating that there is an association between atrial fibrillation and diabetes mellitus, type II.  See September 2014 Informal Hearing Presentation.  

The VA examination that the Veteran underwent does not take into account the statements made from the Veteran's private doctor and VA treating physician and it does not discuss the articles submitted on the Veteran's behalf.  However, the VA examiner does note that the Veteran was probably hypertensive prior to his diagnosis in July 2007.  

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In light of the above, further clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination for the purposes of determining the etiology of the Veteran's currently diagnosed hypertension.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's diagnosed hypertension began during active service or is related to any incident of service.  

The examiner should also provide an opinion as to whether the diagnosed hypertension is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened in severity beyond the natural progress) by diabetes mellitus, type II.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's polysubstance abuse disability found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to an acquired psychiatric disorder.

The examiner is asked to take into consideration the following and address the following in the rationale provided to support the opinion: 

a).  The letter submitted on the Veteran's behalf from his private physician Dr. S. B.

b).  The medical articles submitted on the Veteran's behalf that link diabetes mellitus, type II to the development of hypertension.  

A thorough rationale should be provided for all opinions expressed. 

2.  The RO/AMC should schedule the Veteran for a VA examination for the purposes of determining the etiology of the Veteran's currently diagnosed atrial fibrillation.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's diagnosed atrial fibrillation began during active service or is related to any incident of service.  

The examiner should also provide an opinion as to whether the diagnosed atrial fibrillation is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened in severity beyond the natural progress) by diabetes mellitus, type II.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's polysubstance abuse disability found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to an acquired psychiatric disorder.

The examiner is asked to take into consideration the following and address the following in the rationale provided to support the opinion: 

a).  The letter submitted on the Veteran's behalf from his private physician Dr. S. B.

b).  The medical articles submitted that state that there is an association between atrial fibrillation and diabetes mellitus, type II.

c).  The statement from the Veteran's VA doctor explaining that there is a higher incidence of atrial fibrillation in those who have diabetes mellitus, type 2.

A thorough rationale should be provided for all opinions expressed. 

3.  The RO/AMC shall then take such additional development action, as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



